Title: From George Washington to Colonel Thomas Clark, 14 March 1779
From: Washington, George
To: Clark, Thomas


Sir
Head Quarters Middle Brook 14 March 1779
The inclosed has been presented to me by Lieut. Varner of your Regt. If Mr Scull is, as the representation sets forth, a junior Officer to the three subscribers, I shall be glad to be informed how he comes to be ranked above them in the arrangemt.
Be pleased to order Colo. Patten’s Regt to hold themselves in readiness to march from their prest quarters which they may expect to do in a few days. I am Sir Yr most obt.
